Citation Nr: 0319462	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  He died on May [redacted], 1999.  The appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant had a personal hearing conducted by a Decision 
Review Officer at the RO in April 2001.  In addition, the 
appellant also had a hearing with the undersigned Judge 
sitting at the RO in August 2002.  


REMAND

In October 2002, the Board undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this case 
must be returned to the RO for initial consideration of the 
additional evidence as well as additional development.  In 
this case, the Board obtained additional private treatment 
records from Dr. Hassell, Primary Care Associates, and Fort 
Sanders Parkwest Medical Center as well as service personnel 
records.      
The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant claims that the veteran suffered from mustard 
gas exposure, which later caused of his death from lung 
cancer.  Evidence of record shows that the veteran stated in 
September 1997 that he was exposed to mustard gas in 1943 
during special operations duty at Camp Livingston in 
Louisiana.  In addition, the record contains evidence from 
both August 1998 and July 2001, which shows the RO checked 
both the Army and Navy registry of serviceman exposed to 
mustard gas, but that the veteran was not part of the 
registry.  However, the Board finds it necessary to obtain 
more evidence about whether the veteran was exposed to 
mustard gas and what type of gas exposure the veteran may 
have undergone during active service.  Under 38 C.F.R. 
§ 3.316, a determination of whether the veteran underwent any 
full-body exposure to mustard gas is needed in order to award 
the appellant service connection for the veteran's cause of 
death.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2002).    

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Knoxville, Tennessee for the 
period of April 1998 to May 1999.

2.  The RO should refer to VBA's 
Adjudication Procedure Manual, M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 
(2003) for instructions for development 
of the appellant's claim for entitlement 
to service connection for the veteran's 
cause of death. When requesting 
information from the Defense Manpower 
Data Center and U.S. Army Chemical and 
Biological Defense Agency, the RO should 
include copies of the veteran's September 
1997 statement, which details the 
veteran's testimony of the location and 
type of mustard gas exposure he 
experienced in service.  Specific 
information concerning the type of 
training and gas exposure the veteran 
underwent during 1943 at Camp Livingston 
in Louisiana should also be requested.   

3.  Thereafter, the RO should readjudicate 
the appellant's claim for entitlement to 
service connection for the veteran's cause 
of death in light of the evidence received 
since the February 2002 Supplemental 
Statement of the Case (SSOC).  If the 
claim remains denied, the RO should issue 
a SSOC to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
February 2002, to include a summary of the 
evidence, including private treatment 
records from Dr. Hassell, Primary Care 
Associates, and Fort Sanders Parkwest 
Medical Center as well as service 
personnel records received in July 2003.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



